Citation Nr: 0724768	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased schedular evaluation for 
bilateral hearing loss, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an extraschedular evaluation for bilateral 
hearing loss.

3.  Entitlement to an increased evaluation for suppurative 
otitis media, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which denied the benefits on appeal.  

The record raises the issue of entitlement to service 
connection for headaches secondary to labyrinthitis.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  

The issue of consideration of an extra-schedular rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran could not undergo an audiological examination 
because of non service connected disorders.

2.  The veteran's otitis media is assigned a 10 percent 
rating, the maximum rating authorized under 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6200.




CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 
percent for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.85, Diagnostic Code 6101 (2006).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for otitis media have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.87, Diagnostic Code 6200 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2001 
correspondence and in an April 2004 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  While VA failed to provide notice how an 
effective date is assigned, in light of the decision reached 
below that error was harmless, and questions pertaining to 
those matters are moot.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The appellant has appealed the 20 percent rating assigned for 
bilateral hearing loss and 10 percent rating assigned for 
suppurative otitis media.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

I.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling.

The Board observes that in evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (2006).

In a claim for a rating in excess of 20 percent for bilateral 
hearing loss the rating schedule requires objective evidence 
concerning the veteran's hearing loss.  Id.  This includes a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Although the veteran has submitted 
evidence regarding his hearing loss from Drs. E.K., C.K., and 
H.P., which opine that the veteran suffers from a severe 
sensorineural hearing loss, the available clinical evidence 
is not in compliance with the objective requirements of the 
rating schedule.  The veteran is alleged to be unable to be 
examined in a manner consistent with 38 C.F.R. § 4.85 for 
rating purposes.  Without an audiometric examination which 
meets the requirements of 38 C.F.R. § 4.85, there is no 
schedular basis for an increased rating.  Hence, the 
schedular benefit sought on appeal is denied. 

II.  Entitlement to an increased evaluation for suppurative 
otitis media, currently evaluated as 10 percent disabling.

The RO has assigned the maximum schedular rating provided 
under 38 C.F.R. § 4.87, Diagnostic Code 6200 for suppurative 
otitis media.  This Code provides that a maximum evaluation 
of 10 percent is assignable for chronic suppurative otitis 
media, mastoiditis or cholesteatoma (or any combination) 
during suppuration or with aural polyps.  As such, a rating 
in excess of 10 percent cannot be assigned under this 
diagnostic code.  Separate ratings may also be assigned, 
however, for hearing impairment and/or complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, if present.  38 C.F.R. § 4.87, Diagnostic Code 
6200, Note (2006).

As previously noted the veteran has been granted a separate 
rating for bilateral hearing loss.  The Board notes the 
veteran is additionally evaluated with a 30 percent rating 
for labyrinthitis.  There is no evidence that he suffers from 
facial nerve paralysis, or bone loss of skull so as to 
warrant the assignment of additional separate ratings.  
Therefore, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to an increased schedular evaluation for 
bilateral hearing loss is denied.

Entitlement to an increased evaluation for suppurative otitis 
media is denied.


REMAND

The April 2004 supplemental statement of the case indicates 
that the RO properly found that increased schedular ratings 
for hearing loss are based on objective evidence.  Based upon 
the Board's review of the above-discussed medical opinions 
addressing the veteran's hearing loss, and the appellant's 
apparent inability to be tested in an objective manner 
consistent with 38 C.F.R. § 4.85, the Board finds that this 
case must be referred to the Director of Compensation and 
Pension Service for consideration of an extraschedular rating 
pursuant to the provisions of 38 C.F.R. § 4.16(b). Shipwash 
v. Brown, 8 Vet.App. 218, 227 (1995).

Accordingly, the case is REMANDED for the following action:

1. The case should be referred to the 
Director of Compensation and Pension 
Service for initial consideration of an 
extraschedular rating for bilateral 
hearing loss pursuant to the provisions of 
38 C.F.R. § 3.321.  This action should be 
taken in light of the various medical 
opinions of record concerning the hearing 
ability of the veteran.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.

2.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2006).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


